Citation Nr: 0818151	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-40 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for service-
connected hearing loss, currently evaluated 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1950 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Procedural history

In the June 2005 rating decision, the veteran was granted 
service connection for hearing loss effective February 25, 
2005; a 20 percent disability rating was assigned.  The 
veteran perfected an appeal as to the rating assigned.

Issue not on appeal

In the June 2005 rating decision, service connection was also 
granted for tinnitus effective February 25, 2005; a 10 
percent disability rating was assigned.  
The veteran did not express disagreement with that aspect of 
the decision.  


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's bilateral hearing loss is manifested by no more 
than level III hearing impairment in the right ear and level 
XI hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the veteran's service-connected hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85; 
Diagnostic Code 6100; 4.86 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an initial disability 
rating in excess of 20 percent for his service-connected 
bilateral hearing loss.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations, and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters dated March 
29, 2005 and March 20, 2006.  Specifically, the March 2005 
letter stated that VA would assist the veteran in obtaining 
relevant records from any Federal agency, including those 
from the military, VA Medical Centers, and the Social 
Security Administration.  With respect to private treatment 
records, the VCAA letter informed the veteran that VA would 
make reasonable efforts to request such records.

The March 2005 letter emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the originals].

The VCAA letter specifically requested: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" requirement of 38 C.F.R. 
§ 3.159(b), in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  The March 2006 VCAA letter contained a 
similar request, specifically as to information and evidence 
concerning the level of disability.  

Moreover, in the March 2005 VCAA letter, the veteran was 
informed that VA would provide a medical examination if VA 
determined it was necessary to make a decision on his claim.  
[VA examinations were conducted in May 2005 and April 2006].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the March 2006 VCAA letter, which detailed the 
evidence considered in determining a disability rating, 
including, "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  
The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations, and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records that the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since the veteran's claim was re-
adjudicated in the April 2006 supplementary statement of the 
case (SSOC), following the issuance of the March 2006 letter.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  

However, relying on guidance from the VA Office of the 
General Counsel, the Board finds that the Vazquez-Flores 
decision does not apply to the present case.  This matter 
concerns an appeal from an initial rating decision and, 
accordingly, VA's VCAA notice obligations are fully satisfied 
once service connection has been granted.  Any further notice 
and assistance requirements are covered by 38 U.S.C. 
§§ 5104(a), 7105(d)(1), and 5103A as part of the appeals 
process, upon the filing of a timely Notice of Disagreement 
(NOD) with respect to the initial rating or effective date 
assigned following the grant of service connection.  See also 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008), 
[holding, as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection, "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  The veteran's 
representative has not alleged that he veteran has received 
inadequate VCAA notice.  See Goodwin, supra; see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the veteran's statements, copies of his service medical 
records [originals were fire damaged], private treatment 
records, and VA medical records.  

Additionally, the veteran was afforded VA audiological 
examinations in May 2005 and April 2006, the reports of which 
reflect that the audiologists reviewed the veteran's past 
medical history, recorded his current complaints, conducted 
appropriate audiological examinations, and rendered 
appropriate diagnoses and opinions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claims.  He has retained the services of a 
representative, who submitted a brief to the Board on the 
veteran's behalf in April 2008.  In his December 2005 
substantive appeal [VA Form 9], the veteran declined the 
option of testifying at a personal hearing. 

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Evaluating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold and as 
measured by puretone audiometric tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (38 C.F.R. § 
4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. 
§ 4.85) by intersecting the vertical column appropriate for 
the numeric designation for the ear having the better hearing 
acuity and the horizontal row appropriate to the numeric 
designation level for the ear having the poorer hearing 
acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85 (2007).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection for bilateral hearing loss was received February 
2005, after the amended regulations became effective.  Thus, 
the veteran's claim will be evaluated in accordance with the 
amended regulations only.  See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

Analysis

Schedular rating

The veteran seeks an initial disability rating in excess of 
20 percent for his service-connected bilateral hearing loss 
under 38 C.F.R. § 4.86(a) (2007).  

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  



The April 2006 VA audiological examination report revealed 
the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
55
75
80
62.5
LEFT
95
105+
105+
105+
102.5

Average puretone threshold was 62.5 decibels in the right ear 
with speech recognition ability of 88 percent, and average 
puretone threshold was 102.5 decibels in the left ear with 
speech recognition ability of zero percent.  

This examination yielded a numerical designation of III in 
the right ear (58 to 65 percent average puretone decibel 
hearing loss, with between 84 and 90 percent speech 
discrimination) and a numerical designation of XI for the 
left ear (98+ percent average puretone threshold, with 
between 0 and 34 percent speech discrimination).  Entering 
the category designations into Table VII, a disability 
percentage evaluation of 20 percent is for assignment under 
Diagnostic Code 6100.

The May 2005 VA audiological examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
55
70
85
61.25
LEFT
45
105+
105+
105+
105+
Average puretone threshold was 61.25 percent in the right ear 
with speech recognition ability of 88 percent, and average 
threshold was 105+ decibels in the left ear with speech 
recognition ability of zero percent.  

This examination yielded a numerical designation of III in 
the right ear (58 to 65 percent average puretone decibel 
hearing loss, with between 84 and 90 percent speech 
discrimination) and a numerical designation of XI for the 
left ear (98+ percent average puretone threshold, with 
between 0 and 34 percent speech discrimination).  This, too 
results in a 20 percent disability rating under Diagnostic 
Code 6100.

A review of the results of both VA audiological examinations 
shows that the provisions of 38 C.F.R. § 4.86 governing 
exceptional patterns of hearing impairment are for 
consideration.  Specifically, while the criteria set out in 
38 C.F.R. § 4.86(b) have not been shown, the criteria set out 
in 38 C.F.R. § 4.86(a) have been met.  In both VA 
examinations, each of the four specified frequencies was 55 
dB or more in the veteran's left ear.  See 38 C.F.R. § 
4.86(a) (2007).  However, analysis of the veteran's 
audiological results under 38 C.F.R. § 4.86(a) does not alter 
the veteran's disability rating, as his left ear was already 
assigned the highest possible numerical designation of XI.  

In short, the medical evidence does not support an increased 
disability evaluation for the veteran's bilateral hearing 
loss under the pertinent criteria.

The Board also considered the September 2005 audiological 
evaluation performed by C.F., which was submitted by the 
veteran.  While the report did not contain specific results 
of the audiometric testing in various frequencies, the letter 
from  C.F. indicated that the veteran had an average puretone 
hearing loss of 57.50 decibels in the right ear, while an 
average for the left ear could not be calculated due to the 
severity of the hearing loss.  C.F. further specified that 
the veteran had maximum word recognition scores of 92% for 
the right ear and 12% for the left ear.  Crucially, as the RO 
pointed out in the SSOC, the veteran's hearing loss would 
only be evaluated as 10 percent disabling based on the 
results of Dr. C.F.'s audiological testing.  

The Board has no reason to doubt that the veteran experiences 
hearing loss.  Indeed, the presence of hearing loss is a 
prerequisite for service connection.  See 38 C.F.R. § 3.385 
(2007).  With respect to the assignment of an increased 
disability rating, however, the question that must be 
answered is whether the schedular criteria have been met.  
These criteria are specific and, as explained above, the 
veteran's hearing loss is not of sufficient severity to 
warrant an increased rating.

Moreover, the record on appeal demonstrates that the veteran 
is also service-connected for tinnitus; a 10 percent rating 
has been assigned for that disability.  The veteran is not 
competent to distinguish between problems caused by the 
hearing loss and those caused by the tinnitus.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the medical evidence of record indicates that a 20 
percent disability rating has been correctly assigned by the 
RO under the VA Schedule for Rating Disabilities.  The Board 
thus finds that the veteran's bilateral hearing loss was 
properly assigned under Diagnostic Code 6100, and concludes 
that the preponderance of the evidence is against the 
veteran's claim for an initial disability rating in excess of 
20 percent for his service-connected bilateral hearing loss.

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found; a 
practice known as "staged ratings."  See Fenderson, 12 Vet. 
App. at 126.

In this case, the medical evidence of record, discussed 
above, supports the proposition that the veteran's service-
connected bilateral hearing loss has not changed appreciably 
since the veteran filed his claim.  There are no medical 
findings or other evidence which would allow for the 
assignment of a different disability rating at any time 
during the period of time here under consideration.
The veteran and his representative have pointed to no such 
evidence.

Based on the record, the Board finds that the 20 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, February 25, 2005. 



Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  In the November 2005 SOC, 
the RO provided the criteria for an extraschedular rating and 
considered the veteran's entitlement to such.  The Board 
will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2007) in connection with the issue on appeal.  
See VAOPGCCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not indicate 
that the veteran has required frequent hospitalizations for 
his bilateral hearing loss.  It does not appear that he was 
ever hospitalized therefor.  With respect to marked 
interference with employment, the evidence shows that the 
veteran farmed and was employed as a mail carrier for over 
thirty years.  There is no evidence of record to indicate 
that the veteran's bilateral hearing loss significantly 
affected his employment.  In any event, any potential 
occupational impairment is specifically contemplated in the 
20 percent rating which is currently assigned.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In addition, there is no evidence in the medical records of 
any exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) is not warranted.

Conclusion

For reasons and bases stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an initial disability rating in excess of 20 percent for 
his bilateral hearing loss.  The claim is therefore denied.


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for service-connected bilateral hearing loss is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


